DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
Response to Amendment
Applicant’s amendments filed on 07/13/2022 have been accepted and entered. 
Response to Arguments
Applicant’s arguments, see pages 9-14, filed 07/13/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 04/13/2022 has been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-14, 16-20 and 22-24 directed to an invention non-elected without traverse.  Accordingly, claims 11-14, 16-20 and 22-24 been cancelled.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Cancel claims 11-14, 16-20 and 22-24.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: There is a variety of prior art that teaches of activating an appliance such as a water heater based upon a user’s location. The most relevant known prior art is Deivasigamani et al. (US 20150349972 A1) which teaches of a method for controlling a water heater (¶ [0006]), the method comprising:
receiving report information transmitted by a device of a user at a predetermined frequency (¶ [0048], In one embodiment, the communication unit 24 of the comfort device 18 is adapted to communicate with any mobile devices 26 registered to communicate with the comfort device 18 and via Wi-Fi protocol to a modem., the device must communicate via a predetermined frequency so as to be registered to the comfort device (AKA water heater));
determining whether the user is moving toward a location of the water heater according to the user location information comprised in the report information (¶ [0043], Fig. 1, steps 4-10, the comfort device determined that the user is getting closer to home by comparing their current location with the previous location);
determining that the user is moving toward the location of the water heater (¶ [0043], Fig. 1, steps 4-10, the comfort device determined that the user is getting closer to home by comparing their current location with the previous location), and then determining whether a distance between a current user location and the location of the water heater is less than a second predetermined distance (Fig. 3, step 6, the second predetermined distance is the previous location, the comfort device determined is the current user location is less than the previous distance);
determining that the distance between the current user location and the location of the water heater is less than the second predetermined distance (Fig. 3, step 6, the second predetermined distance is the previous location, the comfort device determined is the current user location is less than the previous distance), and then starting the water heater to heat (Fig. 3, step 12, the readiness of the appliance is enhanced as shown in step 12), and further determining whether the distance between the current user location and the location of the water heater is less than a first predetermined distance, wherein the second predetermined distance is greater than the first predetermined distance (Fig. 3, step 17, determining the user has further arrived home after determining they are close to home; ¶ [0049]).
Deivasigamani does teach of activating a recirculation system for a water heater based upon the location of the user (¶ [0042], Disclosed herein is a method for controlling the readiness of an appliance. An appliance can include, but not limited to, a comfort device, e.g., a water heating system, a Heating Ventilating and Air Conditioning (HVAC) system and an air damper control system. For instance, in a tankless water heating system, internal or external recirculations may be effected to add heat to cold water trapped in internal or external recirculation circuits such that delays to provide hot water at points of delivery are reduced or eliminated.), however, it fails to teach starting a water heater when in a non-heating state and further activating a recirculation pump after the activation of the water heater once determining the user is within a first distance that is less than the second distance. No known prior art teaches of activating a return pump after the activating of the water heater where the activation of the water heater is dependent upon a user being located closer than a second predetermined distance and the return pump is dependent on the user being located closer than a first predetermined distance which is less than the second. The combination with this primary reference any other art to try and remedy the limitations that Deivasigamani fails to teach would require a non-obvious substitution to make such a modification. As a result, the method of independent claim 1 is considered allowable and claims 2-4, 6 and 9 are considered to be allowable based upon their dependency to claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762